Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 07/13/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract has been amended.  Claims 1-15 have been canceled.  Claims 16-29 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 07/13/2022 with respected to the rejection of Do et al have been fully considered and are persuasive (see pages 6-8 of an amendment filed 07/13/22).  The rejection of Do et al has been withdrawn.
Allowable Subject Matter
3.	Claims 16-29 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Do et al, Hwang Yong-Jin and Ward Matthew P taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to “an elastic member connected to the tactile transmitter and separating the tactile transmitter and the magnetic field generator from each other, wherein, as the magnetic field generator applies or does not apply a magnetic field to the tactile transmitter, at least a portion of the tactile transmitter moves relative to the magnetic field generator, thereby generating a vibrating force of 0.2 G or more” in a flexible tactile actuator as claimed in the independent claim 16.  Claims 17-27 are also allowed because of their dependency on claim 16; or
Per claim 28: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “mixing a matrix material and magnetic particles; molding the matrix material in which the magnetic particles are mixed into a shape of a tactile transmitter; attaching an elastic member such that at least a portion of the elastic member is in surface contact with the tactile transmitter; and attaching a magnetic field generator such that at least a portion of the elastic member is in surface contact with the magnetic field generator” in a method of manufacturing a flexible tactile actuator as claimed in the independent claim 28; or
Per claim 29: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “attaching an elastic member such that at least a portion of the elastic member is in surface contact with a tactile transmitter; and attaching a magnetic field generator such that at least a portion of the elastic member is in surface contact with the magnetic field generator, wherein the tactile transmitter is prepared by: mixing a matrix material and magnetic particles; and molding the matrix material in which the magnetic particles are mixed into a shape of a tactile transmitter” in a method of manufacturing a flexible tactile actuator as claimed in the independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHO M LUU/Primary Examiner, Art Unit 2824